DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed on 9/16/2021 has been entered. In the amendment, Applicant amended claims 1, 6 and 22. Currently claims 1-46 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (WO 2018/059038, to which US PGPUB 2018/0329531 being equivalent English translation; the latter being used for this examination).
Regarding claim 1, Zhou teaches a display device ([0002]; [0019]: display apparatus having a grating structure and touch sensing capability; [0056]: “the display apparatus further 
a display panel ([0019]: “display panel”) including a light-emitting device to emit light ([0019], [0082], [0102]: “emitting side of the display panel”); and 
an input sensor ([0056]: “touch panel”) disposed over the display panel ([0019], [0082], [0102]: “the grating structure is on a light emitting side of the display panel”;  [0056]: “the display apparatus further includes a touch panel attached to the grating structure to enhance touch sensitivity”), 
wherein the input sensor comprises: 
a first insulating layer (Figs. 3-5: transparent base substrate 10) disposed over the display panel; 
a first conductive layer (Fig. 4: second touch signal lines 32; Fig. 5: first touch signal lines 31) disposed over the first insulating layer; 
a second insulating layer (Figs. 4-5: insulating layer 60) covering the first conductive layer; and 
a second conductive layer (Fig. 4: first touch signal lines 31; Fig. 5: second touch signal lines 32) disposed over the second insulating layer, 
wherein at least one of the first and second insulating layers comprises a plurality of diffraction patterns (Figs. 1-2, 4-5: diffraction patterns including first light barriers 21 and first slits 41; [0041]: “the present grating structure is a dual-function structure functioning as both a grating layer and a touch substrate”) arranged to diffract at least a portion of the light provided from the display panel ([0004], [0038], [0045], [0067]: “a first grating layer … configured to 

Regarding claim 2, Zhou teaches the display device of claim 1. Zhou further teaches the display device of claim 1, wherein the plurality of diffraction patterns are disposed in the second insulating layer (Fig. 5: diffraction patterns including first light barriers 21 disposed in insulating layer 60).

Claims 38-41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Drzaic (US 2018/0323242).
Regarding claim 38, Drzaic teaches a display device (Abstract) comprising: 
a display panel (Fig. 1: display 14; Fig. 2: display 14 including pixel array 20 and angle-of-view adjustment layer 24; Fig. 14: pixel array 20 being part of a display panel) comprising a plurality of pixels (Fig. 14: red pixels 22R, green pixels 22G and blue pixels 22B) to display an image, each of the plurality of pixels including a light-emitting device to emit light ([0028]); and 
a diffraction pattern layer (Fig. 2: angle-of-view adjustment layer 24; Fig. 14: angle-of-view adjustment layer including nanostructures 92R, 92G and 92B) including a plurality of diffraction patterns (Fig. 14: nanostructures 92R, 92G and 92B) arranged on the display panel to diffract at least a portion of the light provided from the display panel (Fig. 2; [0039]; [0043]), wherein the plurality of diffraction patterns overlap at least one of the plurality of pixels (Fig. 2).

claim 39, Drzaic teaches the display device of claim 38. Drzaic further teaches the display device of claim 38, wherein: 
the plurality of pixels comprise a first pixel to emit a first light, a second pixel to emit a second light, and a third pixel to emit a third light (Fig. 14: pixels 22R, 22G and 22B reads on first pixel, second pixel and third pixel, respectively), and the plurality of diffraction patterns overlap at least one of the first to third pixels (Fig. 14).

Regarding claim 40, Drzaic teaches the display device of claim 39. Drzaic further teaches the display device of claim 39, wherein the plurality of diffraction patterns overlap the first pixel.

Regarding claim 41, Drzaic teaches the display device of claim 39. Drzaic further teaches the display device of claim 39, wherein the plurality of diffraction patterns overlap the first and third pixels (Fig. 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-22 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (WO 2018/059038, to which US PGPUB 2018/0329531 being equivalent English translation; the latter being used for this examination) in view of Drzaic (US 2018/0323242).
Regarding claim 19, Zhou teaches the display device of claim 1. Zhou does not further expressly teach the display device of claim 1, wherein: 
the display panel comprises a plurality of pixels including a first pixel to emit a first light, a second pixel to emit a second light having a wavelength different from a wavelength of the first light, and a third pixel to emit a third light having a wavelength different from the wavelength of the first light and the wavelength of the second light, and 
the plurality of diffraction patterns overlap at least one of the first to third pixels.
The features in the instant claim indicate that the claimed display panel is a color display and the diffraction patterns overlap the color display. The features are not new, however.
 Drzaic, for instance, teaches in Fig. 14 diffraction layer having nanostructures 92R, 92G and 92B overlapping R-, G- and B-pixels (i.e., first pixel, second pixel and third pixel) of a color display.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to combine Drzaic’s technique with Zhou’s technique, integrating Zhou’s grating structure/touch panel module with Drzaic’s color display to achieve a wide angle of view for the color display.

claim 20, Zhou/Drzaic teach the display device of claim 19. Drzaic further teaches the display device of claim 19, wherein the plurality of diffraction patterns overlap the first pixel (Fig. 14).

Regarding claim 21, Zhou/Drzaic teach the display device of claim 19. Drzaic further teaches the display device of claim 19, wherein the plurality of diffraction patterns overlap the first and third pixels (Fig. 14).

Regarding claim 22, Zhou teaches a display device [0002]; [0019]: display apparatus having a grating structure and touch sensing capability; [0056]: “the display apparatus further includes a touch panel attached to the grating structure to enhance touch sensitivity” Figs. 1, 3, 6) comprising: 
a display panel ([0019]: “display panel”) comprising a plurality of pixels (Examiner’s Note: a display panel inherently comprising a plurality of pixels) to display an image; and 
an input sensor ([0056]: “touch panel”) disposed over the display panel ([0019], [0082], [0102]: “the grating structure is on a light emitting side of the display panel”;  [0056]: “the display apparatus further includes a touch panel attached to the grating structure to enhance touch sensitivity”) disposed over the display panel, wherein the input sensor comprises: 
a sensing electrode (Figs. 1, 3-6: first touch signal lines 31 and second touch signal lines 32); and 
an insulating layer (Fig. 5: insulating layer 60) disposed over or below the sensing electrode, the insulating layer comprising a plurality of diffraction patterns (Figs. 1-2, 5: 
Zhou does not expressly teach each of the plurality of pixels including a light-emitting device to emit light.
In the same field of endeavor, Drzaic teaches in para. [0028] an OELD display or micro-LED display wherein each of the plurality of pixels including a light-emitting device to emit light.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to combine Drzaic’s technique with Zhou’s technique applying Zhou’s technique to an OLED or micro-LED display to gain more market share of Zhou’s grating structure/touch panel technique. 

Claim 34 is rejected for substantially the same rationale as applied to claim 19.

Claim 35 is rejected for substantially the same rationale as applied to claim 20.

Claim 36 is rejected for substantially the same rationale as applied to claim 21.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Drzaic (US 2018/0323242) in view of Zhou (WO 2018/059038, to which US PGPUB 2018/0329531 being .
Regarding claim 42, Drzaic teaches the display device of claim 38. Drzaic further teaches the display device of claim 38, further comprising an input sensor disposed on the display panel ([0025]).
Drzaic does not further teach:
wherein the diffraction pattern layer is disposed between the display panel and the input sensor or is disposed on the input sensor.
Zhou, however, discloses in para. [0037] that it is common knowledge that diffraction pattern layer is disposed between the display panel and the input sensor.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to modify the technique of Drzaic with Zhou’s technique, disposing a diffraction patter layer between the display panel and the input sensor of a touch screen to achieve a multi-view display enhanced with touch sensing capability for enhancing user’s experience.

Allowable Subject Matter
Claims 3-18, 23-33, 37 and 43-46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 22 and 38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693